Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
In Claim 6, Line 4, please delete “character towards” and insert “character moves towards”.
In Claim 6, Line 6, please delete “character towards” and insert “character moves towards”.
In Claim 6, Line 9, please delete “does not toward” and insert “does not move towards”. 
In Claim 15, please delete “or/and” and insert “and/or”. 
In Claim 17, Line 4, please delete “restore” and insert “to restore”. 
In Claim 18, Line 4, please delete “number” and insert “a number”. 
The following is an examiner’s statement of reasons for allowance: The closest prior art, US 2011/0172013, of record, fails to disclose, suggest or render obvious, in combination with the other claimed limitations, controlling the virtual camera to shift according to the first touch operation, and displaying a game scene captured by the shifted virtual camera on the GUI; in response to a preset virtual camera locking operation, controlling the virtual camera to enter a locked state, and locking the game scene captured by the shifted virtual camera as the game scene rendered on the GUI; and in response to a trigger of a preset unlocking condition, unlocking the locked state to restore to control the movement of the virtual camera according to the change of the position of the virtual character.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647. The examiner can normally be reached M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/               Primary Examiner, Art Unit 3715